
	
		II
		110th CONGRESS
		2d Session
		S. 3718
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  taxation of unemployment compensation for 2 years.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Benefit Tax Suspension
			 Act of 2008.
		2.Suspension of tax
			 on unemployment compensation
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 (relating to unemployment compensation) is
			 amended by adding at the end the following new subsection:
				
					(c)Temporary
				suspensionSubsection (a)
				shall not apply to taxable years beginning after December 31, 2007, and before
				January 1,
				2010.
					.
			
